     Case 1:18-cv-00947-DAD-EPG Document 77 Filed 06/25/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10
     DAVID JOSEPH MADRID,                             Case No. 1:18-cv-00947-DAD-EPG (PC)
11
                        Plaintiff,                    ORDER GRANTING IN PART
12                                                    DEFENDANTS’ MOTION TO MODIFY
            v.                                        SCHEDULING ORDER
13
     A. DE LA CRUZ and M. LOPEZ,
                                                      (ECF NO. 76)
14
                        Defendants.
15

16

17          David Madrid (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff is currently incarcerated in

19   Los Angeles County Jail.

20          On June 24, 2020, Defendants filed a motion to modify the scheduling order. (ECF No.

21   76). Defendants argue that “[g]ood cause exists to modify the scheduling order. Madrid has not

22   responded to any of Defendants’ discovery requests, opposed the motion to compel his discovery

23   responses, or responded to the Court’s order to show cause. The officials intend to rely on

24   Madrid’s responses to support their dispositive motion. Thus, the Court should stay the July 2,

25   2020 deadline for administrative-exhaustion motions until Madrid has fully complied with his

26   discovery obligations.” (Id. at 5) (citations omitted).

27          The Court finds good cause to grant Defendants’ motion. However, the Court will not

28   stay the deadline “until Madrid has fully complied with his discovery obligations.” Instead, the
                                                       1
     Case 1:18-cv-00947-DAD-EPG Document 77 Filed 06/25/20 Page 2 of 2

 1   Court will give Defendants sixty days from the date of service of the order on their motion to

 2   compel to file their motion for summary judgment, so that, if Defendants’ motion to compel is

 3   granted, Defendants can file their motion with the benefit of responses to their discovery

 4   requests.1

 5            Accordingly, IT IS ORDERED that Defendants have sixty days from the date of service

 6   of the order on their motion to compel to file their motion for summary judgment on the issue of

 7   exhaustion.

 8
     IT IS SO ORDERED.
 9

10       Dated:      June 25, 2020                                       /s/
                                                                   UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27            1
               If the motion to compel is granted and Plaintiff fails to comply with the order, Defendants may file a
     motion for terminating sanctions.
28
                                                               2
